FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                       July 29, 2009
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court

 LAWRENCE M. JIRON,

              Plaintiff - Appellant,                       No. 09-1118
 v.                                                       (D. Colorado)
 STATE OF COLORADO; BILL W.                     (D.C. No. 1:09-CV-00468-ZLW)
 RITTER, JR., individually and in his
 official capacity as Governor of
 Colorado; OFFICE OF THE ATTORNEY
 GENERAL; JOHN W. SUTHERS,
 individually and in his official capacity as
 Attorney General of Colorado;
 DEPARTMENT OF CORRECTIONS;
 ARISTEDES ZAVARAS, individually
 and in his official capacity as Director of
 D.O.C.; WARDEN BRIGHAM SLOAN,
 individually and in his official capacity as
 Warden, B.C.C.F., Las Animas,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining Appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Pro se litigant, Lawrence M. Jiron, appeals the district court’s dismissal of

the civil rights complaint he filed pursuant to 42 U.S.C. § 1983. The district

court noted Jiron has been permanently enjoined from filing pro se civil

complaints in the District Court for the District of Colorado without first seeking

leave of the court and providing the information detailed in the sanction order

dated September 17, 1998. Because Jiron did not comply with the terms of the

sanction order, the court dismissed his complaint.

      In his appellate brief, Jiron argues the merits of the claims raised in his

complaint. Buried in the brief, is a single, unsupported statement that the

dismissal of his complaint was a violation of his Seventh Amendment rights. We

have previously held that federal courts have the inherent power pursuant to 28

U.S.C. § 1651 to impose filing restrictions on abusive litigants. See In re

Winslow, 17 F.3d 314, 315 (10th Cir. 1994). Jiron has filed no fewer than

nineteen civil actions in the Colorado district court. Accordingly, we discern no

reversible error in the district court’s order.

      After reviewing the record, the appellate brief, and the applicable law, we

affirm the dismissal of Jiron’s complaint for substantially the reasons stated by

                                           -2-
the district court in its Order dated March 4, 2009. We deny Jiron’s motion to

proceed in forma pauperis on appeal and remind Jiron he is responsible for the

immediate payment of any unpaid balance of the appellate filing fee. All other

outstanding motions are denied.




                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
                                              Circuit Judge




                                        -3-